                 Case 14-40413-lkg        Doc 50      Filed 02/20/19     Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                                   BENTON DIVISION

In re:                                                      Case No. 14-40413
         HERBERT R TOBIAS III

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Russell Simon, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/17/2014.

         2) The plan was confirmed on 09/19/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/30/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/02/2019.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,550.00.

         10) Amount of unsecured claims discharged without payment: $6,548.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
              Case 14-40413-lkg             Doc 50     Filed 02/20/19          Page 2 of 3




Receipts:

       Total paid by or on behalf of the debtor                $29,998.00
       Less amount refunded to debtor                             $259.94

NET RECEIPTS:                                                                                    $29,738.06


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,850.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,833.29
    Other                                                                     $52.50
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,735.79

Attorney fees paid and disclosed by debtor:                   $150.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                Class     Scheduled      Asserted         Allowed        Paid         Paid
BLATT HASENMILLER LEIBSKER MO   Unsecured             0.00           NA              NA            0.00       0.00
CAVALRY SPV I LLC               Unsecured           555.00        580.95          580.95        580.95        0.00
CITIBANK                        Unsecured        6,548.00            NA              NA            0.00       0.00
DEUTSCHE BANK NATIONAL TRUST    Secured         42,660.00     42,532.10        42,532.10           0.00       0.00
FIRST NATIONAL BANK OF OMAHA    Unsecured        7,007.00       7,007.06        7,007.06      7,007.06        0.00
INTERNAL REVENUE SERVICE        Priority               NA       4,507.09            0.00           0.00       0.00
PORTFOLIO RECOVERY ASSOCIATES   Unsecured        4,748.00       4,831.25        4,831.25      4,831.25        0.00
REED CENTRACCHIO AND ZAC        Unsecured             0.00           NA              NA            0.00       0.00
RESURGENCE CAPITAL              Unsecured             0.00           NA              NA            0.00       0.00
SACOR FINANICAL INC             Secured               0.00    24,435.74             0.00           0.00       0.00
SORMAN & FRANKEL                Unsecured             0.00           NA              NA            0.00       0.00
SOUTHERN ILLINOIS BANK          Secured         10,415.00     10,507.29        10,932.29     10,932.29     650.72




UST Form 101-13-FR-S (9/1/2009)
                 Case 14-40413-lkg          Doc 50      Filed 02/20/19      Page 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                   $42,532.10             $0.00              $0.00
       Mortgage Arrearage                                      $0.00             $0.00              $0.00
       Debt Secured by Vehicle                            $10,932.29        $10,932.29            $650.72
       All Other Secured                                       $0.00             $0.00              $0.00
 TOTAL SECURED:                                           $53,464.39        $10,932.29            $650.72

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00               $0.00            $0.00
        Domestic Support Ongoing                                $0.00               $0.00            $0.00
        All Other Priority                                      $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                                $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $12,419.26        $12,419.26               $0.00


Disbursements:

         Expenses of Administration                             $5,735.79
         Disbursements to Creditors                            $24,002.27

TOTAL DISBURSEMENTS :                                                                       $29,738.06


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Russell Simon
                                                                          Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
